74 F.3d 1231NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Eugenio DUQUESNE, Plaintiff-Appellant,v.The FIDELITY BANK;  Jim Turner, Bank Official;  Ree Gardner,Bank Official;  Kelly G. Hallman, Bank Official;  Louis C.Rosser, Sheriff;  Social Services, Harnett County;Elizabeth Murchison, Harnett County Social Services;  MaryAnn Stump, Agent, Harnett County Social Services;  Rhonda H.Ennis, Agent, Harnett County Social Services;  Jack D.Bryan, Agent, Harnett County Social Services;  Jack D.Buzzard, Attorney, Defendants-Appellees.
No. 95-2092.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 11, 1996.Decided:  January 23, 1996.

Eugenio Duquesne, Appellant Pro Se.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying his motion for reconsideration.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Duquesne v. Fidelity Bank, No. CA-95-8-5-BR (E.D.N.C. Mar. 9, 1995;  May 2, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED